UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7778



G. GRAY; PETER DAUGHARTY; ALBERT J. NEELEY,
JR.; CHRIS JENKINS; CLARENCE BROWNING; KEVIN
M. BALLANCE; LAWRENCE E. HAYMES; C. MACK LYNN;
GINO L. REID; J. BARCASE; DERRICK L. HAYMES;
T. LEHRER; MICHAEL WAYNE BRETZ; ALEXANDER X;
HENRY FRANK HARLESS; LARRY DEAN; STUART
ADKINS; GARY DEAN DELP; LINDA CARSON LEWIS;
NICHOLE CIOLKOSZ; HELEN FAIRCHILD,

                                            Plaintiffs - Appellants,

          and

LLOYD GAITHER; B. HARRIS; BO HAY; G. WALDON
MCKINNON; B. LIGHT; L. HARRISON; M. MELLY;
JOHN R. LAFLAMME, JR.,

                                                          Plaintiffs,

          versus


RONALD ANGELONE, Director, Virginia Department
of Corrections; GEORGE ALLEN, Governor, Com-
monwealth of Virginia,
                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-96-868-R)


Submitted:   April 17, 1997                 Decided:   April 29, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.
2
Affirmed by unpublished per curiam opinion.

G. Gray, Peter Daugharty, Albert J. Neeley, Jr., Chris Jenkins,
Clarence Browning, Kevin M. Ballance, Lawrence E. Haymes, C. Mack
Lynn, Gino L. Reid, J. Barcase, Derrick L. Haymes, T. Lehrer,
Michael Wayne Bretz, Alexander X, Henry Frank Harless, Larry Dean,
Stuart Adkins, Gary Dean Delp, Linda Carson Lewis, Nichole
Ciolkosz, Helen Fairchild, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal the district court's orders denying their
motions for reconsideration of the order denying relief on their 42

U.S.C. § 1983 (1994) complaint. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Gray v. Angelone,

No. CA-96-868-R (W.D. Va. Nov. 19, 1996). We grant Appellant Gray's

motion to expedite the appeal to the extent possible given the
court's busy docket. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                          AFFIRMED


                                3
4